DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-24 are pending and under examination as reflected in the preliminary amendment filed 4/30/2019.
Priority
The instant application (16/398,367) was filed on 4/30/2019.
16/398,367 claims priority to 15/545,166 – which was abandoned as of 4/30/2019. 
Accordingly, the instant application was properly filed as co-pending with the parent application, being filed on the same day as abandonment of the parent application, or “not later than” the date of the previous abandonment. See MPEP 711.02(C).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gusky et al. (US 2004/0192136), hereinafter Gusky.
Regarding claims 15-17, Gusky discloses a method for producing a pulp fibrous accumulated sheet comprising (par. 0042): (a) applying a binder (‘bonding material’) (par. 0066) onto base-fibers from a first direction (top) in a spray chamber (par. 0065), and adsorbing the base-fibers along the first direction along an upper surface and a lower surface (nip point) (par. 0062) which reads on all of claims 15-17; or alternatively, using a vacuum or blower from one or both sides (par. 0050-0053, 0065) and applied from one or both sides, can also read on the adsorbing step in claims 15-17; and (b) applying a binder (‘bonding material’) onto the base-fibers from a second direction (bottom – “untreated side of the airlaid web”) (par. 0075-0078) in the same or a variable amount, and adsorbing the base-fibers along the second direction (par. 0079) at compaction device (64), and transporting the base fibers between where the first treatment of binder occurs and where the second-side treatment of binder occurs (par. 0045, 0073-0075) . The nip points and/or blower/vacuums apply a surface to both the top and bottom surface [or ‘from the first and second direction’] and cause the fibers to attach to the forming fabric (par. 0052) which would read on the “adsorbing” step as required in the claims. 
Regarding claims 18-19, Gusky discloses the subject matter of claim 15, and further discloses that a gas can be fed along the top and/or bottom of the web material prior to applying binder and after applying binder or pulp fibers to the bottom surface (or ‘from the second direction’) (par. 0050-0052, 0065, 0076), the blower is read as “feeding a gas”
Regarding claim 20, Gusky discloses the subject matter of claim 15, and further discloses a compaction or pressurizing of the fibers prior to applying of the binder (‘bonding material’) from the top and to the top surface (par. 0064-0065).
Regarding claim 24, Gusky discloses the subject matter of claim 15, and further discloses that the product being produced is a paper towel (par. 0081-0082) which is “non-water-disintegrable” paper that absorbs water but does not disintegrate in water. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gusky (US 2004/0192136) in view of Ames et al. (US 2005/0066494), hereinafter Ames.
Regarding claim 21, Gusky discloses the subject matter of claim 15, but does not explicitly disclose removing static electricity in the base-fibers. 
However, Ames discloses a similar method to that of Gusky above in that Ames also produces a composite material from pulp fibers and binder (Ames, Figs. 2 and 4, par. 0002, 0019, 0027) in which Ames calls the fibers a “tow” but are made of similar materials as in Gusky above (Ames, par. 0019) and likewise applies a liquid to the material. Ames further suggests placing a static elimination device near the apparatus forming the material as to decrease the amount of static charges that accumulate on the tow band and further notes that these devices’ placement is within the skill of the art as to remove static electricity from the material. Accordingly, in view of the above, it would have been obvious to have further removed the static electricity of the material as it is formed as to reduce the static charges that may form during processing, as is claimed.  
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gusky (US 2004/0192136) in view of Hawkins et al. (US 2011/0021101), hereinafter Hawkins. 
Regarding claims 22-23, Gusky does not explicitly disclose the applying of alum to the base-fibers as required in claims 22-23. 
However, Hawkins discloses a process of applying a binder to a similar type of fibrous non-woven mat (Hawkins, par. 0002-0003 describes the process being suitable for use with “natural fibers” which are similar in character to the pulp fibers as in Gusky above) and additionally discloses the use of alum (Hawkins, par. 0042) as to resist moisture within the binder composition that is being applied to the fibers. Accordingly, in order to likewise reduce moisture accumulation within the bonding material of Gusky above, it would have been obvious to have specified that an alum is included within the liquid binder material above, as described by Hawkins, as to apply alum material as is required in claims 22-23. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742